      Case 1:20-cv-00029-KRS-JHR Document 82 Filed 03/25/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RUEBEN OLVEDA, et al.

               Plaintiff,

v.                                                           Civ. Case No. 20-29 KRS/JHR

CIBOLA COUNTY BOARD OF
COMMISSIONERS,
SHERIFF TONY MACE and UNDERSHERIFF
MICHAEL MUNK,

               Defendant.


                        ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court on the Joint Motion of the parties to

dismiss with prejudice Plaintiffs’ Complaint, including all claims that were or could have been

brought against the Defendant Cibola County Board of Commissioners in this matter, [Document

No. 81], the Court being advised that Plaintiffs and Defendant Cibola County Board of

Commissioners have compromised, resolved and settled their disputes without the admission of

liability, and the Court being otherwise fully advised in the premises:

       THE COURT HEREBY FINDS AND ORDERS that the Plaintiffs’ Complaint against

Defendant Cibola County Board of Commissioners, including all claims that were or could have

been included therein against the Defendant in this matter, shall be and hereby are dismissed

with prejudice with each party to bear their own costs and attorneys’ fees.




                                      ____________________________________________
                                      THE HONORABLE KEVIN R. SWEAZEA
                                      United States Magistrate Judge
      Case 1:20-cv-00029-KRS-JHR Document 82 Filed 03/25/21 Page 2 of 2



APPROVED BY:

KENNEDY, KENNEDY & IVES

/s/ Approved March 24, 2021
ADAM C. FLORES
Attorneys for Plaintiff


LAW OFFICE OF JONLYN M. MARTINEZ, LLC

 /s/ Jonlyn M. Martinez
JONLYN M. MARTINEZ
Attorney for County Defendants
